Citation Nr: 0926024	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO). 


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he 
complained of bilateral knee pain secondary to a motor 
vehicle accident, at which time he was diagnosed with a 
bilateral knee disorder; however, the record is negative for 
any complaints, diagnoses, or treatments of a bilateral knee 
disorder during the two years prior to the claimant's 
separation from service.

2.  The Veteran has a current diagnosis of a bilateral knee 
disorder.

3.  The competent medical evidence of record does not relate 
the Veteran's bilateral knee disorder to his active military 
service. 


CONCLUSION OF LAW

The Veteran's bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to adjudication 
of the Veteran's claim, a July 2006 letter satisfied the duty 
to notify provisions and included information on disability 
ratings and effective dates.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom.  Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209) 
(holding that although Veterans Claims Assistance Act of 2000 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

All identified and available service treatment records and VA 
treatment records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Board acknowledges the Veteran's 
claim that "[he does] not feel [his] [service treatment 
records] are complete due to the fact that while on active 
duty [he] had a cast placed on [his] lower right leg."  
However, the record reflects that in June 2006, complete 
medical and dental service treatment records were mailed to 
the RO from the National Personnel Records Center.  

The Veteran was afforded a VA examination in October 2006 in 
connection with his claim.  38 C.F.R. § 3.159(4).  While the 
Veteran alleged in his March 2008 substantive appeal that the 
VA examination "was not extensive or complete enough to base 
[the RO's] decision on," the Board finds that no objective 
evidence found in the record refutes the adequacy of the 
examination.  A VA opinion with respect to the issue on 
appeal was obtained during the October 2006 VA examination.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, it is predicated on a full reading of the VA 
treatment records in the Veteran's claims file.  It considers 
all of the pertinent evidence of record, to include the 
Veteran's statements regarding his motorcycle accident in 
service, his reports of symptomatology, a physical 
examination, service treatment records, and VA treatment 
records dated in February 2006 through March 2006, and 
provides a complete rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Initially, the Veteran submitted a statement in April 2007 
requesting "reconsideration" of his claim for service 
connection that had previously been denied by the RO's 
October 2006 rating decision.  Based upon a liberal 
interpretation of the Veteran's April 2007 statement, this 
document is construed as a notice of disagreement to the RO's 
October 2006 rating decision denying service connection.  
  
The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in-service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the Veteran's 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Service treatment records dated in January 1975 through March 
1978 include complaints, diagnoses, and treatments of a 
bilateral knee disorder.  Specifically, an April 1975 medical 
record noted soreness and buckling of the knees.  At an April 
1976 knee program consultation, the Veteran reported knee 
pain that had persisted for one week.  The Veteran also 
reported that his knees were swollen and his legs would give 
out occasionally.  Upon examination, it was noted that the 
Veteran had retropatellar pain that occasionally radiated up 
the anterior of the thighs, and the medial and lateral 
patellar borders were tender to palpation.  The assessment 
was mild traumatic patellar chondromalacia.  During the 
Veteran's service separation examination in November 1977, a 
diagnosis of painful knees, reported as diagnosed as 
chondromalacia in orthopedics, was noted.  Thereafter, a 
March 1978 statement of medical condition was negative for 
any complaints, diagnoses, or treatments of a bilateral knee 
disorder.

VA treatment records dated in February 2006 through March 
2006 noted a normal left knee and a malunion of the right 
tibia at the upper end, representative of Osgood-Schlatter's.  
A report from the Veteran's February 2006 musculoskeletal 
examination noted full range of motion, equal handgrips, no 
atrophies or tremors, and muscle strength 5/5, bilaterally.  
The report further noted that the Veteran ambulated without 
difficulty.  X-radiographies (x-rays) of both knees taken in 
February 2006 indicated a deformity of the upper end of the 
right tibia due to an old malunited fracture, loose bodies at 
the insertion of the infrapatellar tendon into the tibial 
tuberosity possibly due to Osgood-Schlatter's disease, and 
osteoarthritic changes in the right patellofemoral joint and 
right femoral tibial joint, with slight narrowing of the 
joint spaces.  The x-rays further revealed that the left knee 
appeared normal.  The impression was "old malunited fracture 
upper end of right tibia[,] [o]ld case of Osgood Schlatters 
[d]isease[,] [o]steoarthritic changes in the right 
patellofemoral and femorotibial joints[,] [and normal left 
knee]."  

The Veteran underwent a VA examination in October 2006.  The 
Veteran reported that he continued to experience pain, 
weakness, and some stiffness, especially when using stairs or 
lifting using both knees, and that his left knee was worse 
than his right knee.  The Veteran further reported that his 
left knee gave out, and that he was experiencing increased 
pain without swelling in the area below the patella.  The 
Veteran stated that he had worked as a truck driver while on 
active duty and "he felt the wear and tear getting in and 
out of the service vehicles did affect his knees directly."  
Finally, the Veteran claimed that his knees have hurt for the 
past twenty-five years.  

The VA examination report noted that the Veteran had been 
involved in a motorcycle accident while serving on active 
duty, and as a result, he had experienced some very mild 
traumatic patellofemoral syndrome in both the right and left 
knees.  The report further noted that in 1989, a tree fell on 
the Veteran, fracturing his right leg.  

Upon examination, the Veteran's left knee appeared normal and 
his gait was upright and steady.  It was reported that the 
Veteran was able to walk on his toes and heels and perform a 
very modified squat, without being able to duck walk or get 
into a full squatting position.  Range of motion of the right 
leg revealed flexion to 130 degrees without report of pain 
with no tenderness to palpation over the right knee and 
without redness, increased heat, swelling, or marked 
crepitus.  Varus and valgus stretches of the right knee were 
within normal limits.  Range of motion testing of the left 
leg revealed flexion to 125 degrees, with pain beginning at 
110 degrees, without redness but with marked lateral joint 
line tenderness to palpation.  There was marked discomfort 
upon varus and valgus stretching.  The examiner further 
reported that tests for laxity, including anterior, posterior 
drawer, and McMurray's were negative, bilaterally, dorsalis 
pedis and posterior tibial pulses were intact and equal, and 
the left patella appeared to lay somewhat more laterally in 
the plane of the lower extremity.  Finally, the examiner 
noted that the patella laid more midline on the right side as 
compared to the left side, and the right ankle had swelling 
and bony abnormality, medially.  

The diagnosis was patellofemoral syndrome of the left lower 
extremity, current with normal radiological findings, mild 
decrease in range of motion, with no noted weakness, but 
subjective complaint of fatigability.  Mild patellofemoral 
syndrome of the right knee, status post intercurrent injury 
including fracture and contour deformity with additional 
loose bodies at the insertion of the infrapatellar tendon in 
the tibial tuberosity, was also diagnosed. 

Finally, the VA examiner opined that 

[t]here [was] no evidence to support 
ongoing chronic disability with the 
bilateral knees from time of release from 
active duty military through [the 
present].  The [V]eteran has been seen on 
one time since release from active duty 
military and was both seen and treated 
during the time of his injury to his 
right lower extremities.  His current 
diagnosis with patellofemoral syndrome, 
mild, due to traumatic accident sustained 
in the military is not at least as likely 
as not related to his current physical 
examination.  

A VA examiner's statement dated in March 2007 noted a history 
of suspected patellofemoral syndrome.  The examiner reported 
that the Veteran had been injured in a motor vehicle accident 
while on active duty and experienced pain in both knees as a 
result.  The examiner also noted the Veteran's reports that 
he had bilateral joint effusion on numerous occasions and 
that a tree had fallen on his right leg and arm, causing 
additional damage.  The Veteran reported symptoms including 
bilateral knee pain, occasional fluid build up, and pain 
along the edges of the patella.  The examiner noted that x-
rays taken at VA showed mild to moderate degenerative joint 
disease in both knees, as well as Osgood-Schlatter's disease 
that "in [the Veteran's] case was probably the result as 
likely as not from heavy physical activity in the service."  
The examiner diagnosed bilateral patellofemoral syndrome and 
degenerative joint disease of both knees caused by repeated 
heavy activity from service, and stated as the prognosis "it 
is as likely as not that the current pain/swelling [and] 
giving out of knees is caused by [the Veteran's] active duty 
time.  Prognosis poor for recovery."  

The competent medical evidence of record does not support a 
finding of service connection for a bilateral knee disorder.  
The Veteran has a current diagnosis of a bilateral knee 
disorder.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  The Veteran had complaints 
in service and a diagnosis of traumatic patellar 
chondromalacia.  However, the Veteran's service treatment 
records are negative for any complaints, diagnoses, or 
treatments of a bilateral knee disorder during the two years 
prior to his separation from service.  Although in 1977 it 
was reported that the Veteran had painful knees, the March 
1978 statement was negative for any finding of a bilateral 
knee disorder.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury); 38 C.F.R. § 3.303(c). 

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required where the disorder noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id. 

In his March 2008 substantive appeal, the Veteran claimed 
that "[i]n [his] years in the military [he] had progressive 
bilateral knee pain" and that "[h]e took over the counter 
pain med[ication] on a daily basis."  In this regard, the 
Veteran's statements are competent evidence of symptoms such 
as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also Woehart v. Nicholson, 21 Vet. App. 456 
(2007) (finding that certain disabilities are not conditions 
capable of lay diagnosis).  Therefore, the Veteran's 
statements are competent evidence that he had pain, however, 
service treatment records show no diagnosis of a chronic knee 
disorder on examinations for the remaining two years of 
military service.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 
(1993) (finding that lay evidence of symptomatology is 
pertinent to a claim for service connection if corroborated 
by medical evidence).  

Moreover, post-service treatment records failed to document 
any complaints of or treatment for a bilateral knee disorder 
until the Veteran submitted the claim at issue herein, more 
than 25 years after his discharge from active duty service.  
This period without complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claims herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Nevertheless, the October 2006 VA examination, the Veteran 
stated that his knees have hurt since for the past 25 years.  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991); see also 38 C.F.R. § 3.303.  However, as noted 
above, lay evidence of symptomatology is pertinent to a claim 
for service connection if corroborated by medical evidence.  
Rhodes, 4 Vet. App. at 126-127.  

Notably, in light of the Veteran's statement regarding his 
ongoing knee pain during his October 2006 VA examination, the 
examiner concluded, "[t]here was no evidence to support 
ongoing chronic disability with the bilateral knees from time 
of release from active duty military through [the present].  
The [V]eteran has been seen on one time since release from 
active duty [...]."  Accordingly, the Board finds the 
Veteran's assertion that he had experienced knee pain for the 
past 25 years is not corroborated by the absence of findings 
on his last service treatment record, the lengthy period of 
time between active military service and the first treatment 
for a bilateral knee disorder post-service, and the medical 
opinion of record that considered this statement, but found 
no chronic disability.  Id. 

The Board finds that the weight of the medical evidence of 
record does not show a nexus between the Veteran's current 
bilateral knee disorder and his military service.  Hickson, 
12 Vet. App. at 253 (finding that medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability is required).  

As discussed above, the October 2006 VA examiner concluded 
that there was no evidence of a chronic bilateral knee 
disorder, and opined that his current knee disorder was not 
related to his military service.  Although, the VA examiner 
in March 2007 opined that "it is as likely as not that the 
current pain/swelling [and] giving out of knees is caused by 
[the Veteran's] active duty time," the Board finds that this 
opinion is less probative than the October 2006 opinion.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller 
v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record).  
First, there is no indication in the record that the claims 
file was made available to this examiner at the time he 
rendered his findings.  Additionally, the examiner's 
statement is negative for any indication that he conducted a 
physical examination of the Veteran contemporaneous with his 
statement.  The statement included a recitation of the 
history and symptoms of the knee disorder as reported by the 
Veteran.  The reported "clinical" findings consisted solely 
of an interpretation of x-rays taken in February 2006.  No 
rationale for the opinion reached was provided.  Id. 

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As such, the benefit of the doubt doctrine not applicable, 
and the claim for service connection for bilateral knee 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


